No. 13856
              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      1978


STATE OF MONTANA, ex rel.,
HOLT W. CORETTE, et al.,
                                   Relators and Appellants,
              -VS-
MONTANA DEPARTMENT OF REVENUE et al.,

                                  Respondents and Respondents,
JACK C. SEITZ, et al.,
                                   Intervenors and Respondents.


Appeal from:            District Court of the First Judicial District,
                        Honorable Peter Meloy, Judge presiding.
Counsel of Record:
     For Appellants:
              Milodragovich, Dale & Dye, Missoula, Montana
              Harold Dye argued, Missoula, Montana
     For Respondents:
              David Jackson, Helena, Montana
              Robert Corcoran argued, Helena, Montana
    For Intervenors:
              Garlington, Lohn and Robinson, Missoula, Montana
              Ronald B. MacDonald argued, Missoula, Montana



                                        Submitted:   March 7, 1978


Filed:   ,
         $4
             jC   .
                  r..
                        jq78
M r . J u s t i c e Daniel J . Shea d e l i v e r e d t h e Opinion of t h e Court:

             P l a i n t i f f s appeal from an order of t h e D i s t r i c t Court,

Lewis and Clark County, denying t h e i r p e t i t i o n t o t h a t c o u r t f o r a

w r i t of p r o h i b i t i o n and mandamus d i r e c t i n g t h e S t a t e Department

of Revenue t o d e s i s t from allowing t h e t r a n s f e r of a l i q u o r

l i c e n s e from ~ d d i e ' sClub t o t h e S i l v e r t i p Lounge and Liquor S t o r e

i n Missoula.

             P l a i n t i f f s a r e Missoula r e s i d e n t s i n t h e a r e a near t h e

i n t e r s e c t i o n of Southwest Higgins and Bancroft Avenues i n

Missoula, and l i v e c l o s e t o t h e new S i l v e r t i p Lounge and Liquor

Store.       I n seeking t o prevent intervenor Jack C. S e i t z from

operating t h e new lounge and l i q u o r s t o r e , p l a i n t i f f s p e t i t i o n e d

t h e D i s t r i c t Court f o r t h e w r i t .

             The d i s p u t e revolves around t h e i n t e r p r e t a t i o n of s e c t i o n

4-4-203,      R.C.M.      1947, which provides:

                      "Lapse of l i c e n s e f o r nonuse. From and a f t e r
             February 1, 1949, any r e t a i l l i c e n s e issued pursuant
             t o t h i s code     ***      n o t a c t u a l l y used i n a going
             establishment f o r a period of n i n e t y (90) days, s h a l l
             automatically lapse. Upon determining t h e f a c t of
             nonuser f o r such period the department s h a l l cancel
             such l i c e n s e of record and no p o r t i o n of t h e f e e
             paid t h e r e f o r s h a l l be refundable.            * * *"(Emphasis
             added. )

P l a i n t i f f s contend t h a t S e i t z , i n t r a n s f e r r i n g t h e l i q u o r l i c e n s e

t o h i s new place of b u s i n e s s , d i d not do so within t h e 90 day

period and he t h e r e f o r e l o s t h i s r i g h t t o t h e l i c e n s e .

            The D i s t r i c t Court issued a temporary w r i t and s e t March

4 , 1977, a s t h e d a t e f o r a show cause hearing.                       A t the hearing,

l i c e n s e holder Jack S e i t z and o t h e r i n v e s t o r s i n the new l i q u o r

establishment were allowed t o intervene without o b j e c t i o n from

plaintiffs.          O March 29, t h e D i s t r i c t Court quashed t h e w r i t and
                      n

dismissed t h e p e t i t i o n and p l a i n t i f f s appeal.
             S e i t z i s t h e holder of an a l l beverage r e t a i l l i q u o r

l i c e n s e used formerly a t Eddie's Club a t 428 North Higgins

Avenue i n Missoula.                O August 9, 1976, he submitted an a p p l i c a t i o n
                                     n

t o t r a n s f e r the l o c a t i o n of t h e l i c e n s e t o t h e S i l v e r t i p Lounge,

a proposed f a c i l i t y n o t then constructed, located a t t h e i n t e r -

s e c t i o n of Southwest Higgins and Bancroft Avenues.                       The new loca-

t i o n was zoned t o allow a b a r and was bordered by commercial

businesses t o t h e west, apartments and o f f i c e s t o t h e south, and

s i n g l e family r e s i d e n t s on the e a s t and n o r t h .

             The required s t a t u t o r y n o t i c e of t h e a p p l i c a t i o n f o r

t r a n s f e r was published, and t h e Liquor Division of t h e Department

of Revenue ( t h e l i c e n s i n g a u t h o r i t y ) conducted a hearing i n

Helena on September 10, 1976.                        N one appeared t o p r o t e s t t h e
                                                      o

transfer.         Nor did S e i t z o r any of h i s i n v e s t o r s appear a t t h e

hearing.         O n September 16, 1976, t h e l i c e n s i n g a u t h o r i t y granted

t h e a p p l i c a t i o n f o r t r a n s f e r s u b j e c t t o compliance with h e a l t h

r e g u l a t i o n s and f i n a l i n s p e c t i o n .

             Following t h i s c o n d i t i o n a l approval of t h e l i c e n s e t r a n s f e r ,

S e i t z and h i s i n v e s t o r s obtained financing f o r t h e purchase of

t h e property and f o r c o n s t r u c t i o n of t h e new b u i l d i n g .       Seitz

continued t o operate Eddie' s Club u n t i l February 13, 1977, a t

which time he closed t h e business t o h e l p complete c o n s t r u c t i o n

of t h e new b u i l d i n g .

             O n A p r i l 28, 1977, the l i c e n s i n g a u t h o r i t y inspected t h e

new premises and completed t h e t r a n s f e r of the l i c e n s e .                On May

5 , 1977, S e i t z requested an extension of time f o r nonuse of t h e

l i c e n s e p a s t 90 days, pursuant t o s e c t i o n 4-4-203, because he was

not q u i t e ready t o open f o r business.                   A extension was granted
                                                                n

from May 1 3 t o May 31, b u t S e i t z used only one day of t h e extension

before he opened f o r business on May 14.
             P l a i n t i f f s contend t h a t a t t h e time t h e l i c e n s e t r a n s f e r

was approved, A p r i l 28, 1977, t h e 90 day nonuse provision of

s e c t i o n 4-4-203 had already expired, and t h e r e f o r e t h e l i c e n s i n g

a u t h o r i t y had no r i g h t t o complete t h e t r a n s f e r .           They argue t h e

period of nonuse commences t o run a s of t h e d a t e t h a t c o n d i t i o n a l

approval f o r t h e l i c e n s e t r a n s f e r i s obtained.               Accordingly, they

contend t h e l i c e n s e automatically lapsed 90 days from September

16, 1976, t h e d a t e t h e c o n d i t i o n a l approval was granted.

             Section 4-4-203 i s s i l e n t a s t o whether i t a p p l i e s t o

t r a n s f e r s of an e x i s t i n g l i c e n s e t o another place of business.

However, p l a i n t i f f s contend t h a t an a d m i n i s t r a t i v e r e g u l a t i o n

( MAC 42-2.12(6)-S1298(8))                 r e q u i r e s such c o n s t r u c t i o n .   That

r e g u l a t i o n provides :

                        "Any l i c e n s e e o r a p p l i c a n t requesting an
             extension of t i m e f o r non-use of a l i c e n s e                  ***
             s h a l l f u r n i s h w r i t t e n evidence, c e r t i f i e d t o be
             c o r r e c t , of t h e reasons f o r h i s f a i l u r e t o place
             s a i d l i c e n s e i n operation w i t h i n t h e time prescribed."

This r e l i a n c e i s misplaced.           This r e g u l a t i o n does not apply t o

t r a n s f e r of a l i c e n s e .   I t a p p l i e s only t o one who o r i g i n a l l y

a p p l i e s f o r a l i c e n s e o r one who has t h e l i c e n s e but has n o t y e t

put i t i n t o operation by a c t u a l l y commencing business.                           A separate

a d m i n i s t r a t i v e r e g u l a t i o n ( A 42-2.12(6)-S12013)
                                                MC                                specifically

covers l i c e n s e t r a n s f e r s and says nothing about t h e e f f e c t of nonuse

of a l i c e n s e while a t r a n s f e r i s pending.

            To adopt p l a i n t i f f s ' argument would mean t h a t i n t h e

absence of an extension obtained from t h e l i c e n s i n g a u t h o r i t y ,

an a p p l i c a n t f o r t r a n s f e r of a l i c e n s e must, within 90 days of

the d a t e of c o n d i t i o n a l approval of the l i c e n s e , o b t a i n a l l t h e

financing, purchase t h e property, b u i l d new premises and a c t u a l l y

commence business.               This approach i s supported by n e i t h e r l o g i c nor

fairness.
             P l a i n t i f f s i g n o r e r e a l i t y by contending t h e 90 day p e r i o d of

nonuse commences upon c o n d i t i o n a l a p p r o v a l , and t h e r i g h t t o

t r a n s f e r v e s t e d on t h a t d a t e , s u b j e c t t o divestment only upon

f a i l u r e t o meet h e a l t h requirements and i n s p e c t i o n .                The f a i r and

l o g i c a l answer i s t h a t t h e l i c e n s e c o n t i n u e s i n t h e o l d p l a c e of

b u s i n e s s ( a s long a s i t i s a c t i v e l y b e i n g used) u n t i l t h e u l t i m a t e

t r a n s f e r i s approved by t h e l i c e n s i n g a u t h o r i t y .

             The o r d e r of t h e l i c e n s i n g a u t h o r i t y g r a n t i n g c o n d i t i o n a l

a p p r o v a l on September 1 6 , 1976, s t a t e d :

                         "The a p p l i c a t i o n f o r t r a n s f e r of ownership
             a n d / o r l o c a t i o n of t h e l i c e n s e above-described i s
             approved, s u b j e c t t o f a v o r a b l e f i n a l i n s p e c t i o n of
             t h e premises and compliance w i t h t h e r u l e s and regu-
             l a t i o n s of t h e Department of H e a l t h and Environmental
             S c i e n c e s .'I

A r e l a t e d l e t t e r d a t e d October 29, 1976, s t a t e d : "This l e t t e r

does n o t c o n s t i t u t e a u t h o r i t y f o r t h e purchase a n d / o r s a l e of

a l c o h o l i c beverages."          S u r e l y t h e purchase and s a l e of l i q u o r

a r e t h e primary r i g h t s of a l i c e n s e h o l d e r which a r e implied

under s e c t i o n 4-4-104,           R.C.M.      1947.      The t r u e u s e of t h e l i c e n s e

does n o t t a k e p l a c e a t t h e new premises u n t i l l i q u o r can be s o l d .

             The bureau c h i e f of t h e l i c e n s i n g a u t h o r i t y t e s t i f i e d

t h a t t h e u s u a l procedure of t h e l i c e n s i n g a u t h o r i t y i s n o t t o

r e c o g n i z e t r a n s f e r of t h e l i c e n s e u n t i l t h e d a t e of f i n a l a p p r o v a l .

u n t i l t h a t time t h e l i c e n s i n g , a u t h o r i t y a l l o w s t h e a p p l i c a n t   to

o p e r a t e under t h e l i c e n s e on t h e former premises.

             A s i m i l a r s i t u a t i o n was faced i n P a s s a r e l l a v . Board of

Commissioners of A t l a n t i c C i t y , (1949), 1 N.J.Super.                           313, 64 A.2d
361, 363, where t h e c o u r t s t a t e d :

             "* * * V e n a f r o ' s      a p p l i c a t i o n f o r t r a n s f e r of h i s
             l i c e n s e was j u s t i f i e d , t o t h e end t h a t he might
             a s c e r t a i n t h e a t t i t u d e of t h e municipal body w i t h
             r e s p e c t t h e r e t o . Otherwise, he would have been
             burdened w i t h t h e e x p e n d i t u r e of a l a r g e sum of
             money t o e r e c t and c o n s t r u c t a b u i l d i n g on t h e
             vacant l o t i n question a t the r i s k of t h e p o s s i b l e
             r e f u s a l of t h e municipal body t o approve such a
             t r a n s f e r .I1

The N w J e r s e y c o u r t a l s o recognized t h a t t h e e s t a b l i s h e d prac-
     e

t i c e of t h e board allowing use of t h e l i c e n s e i n the former loca-

t i o n was given " g r e a t weight             * * *,      e s p e c i a l l y where no l e g i s l a t i v e

a c t i o n has been subsequently taken t o i n d i c a t e a contrary view



             Here, i t i s a l s o c l e a r t h a t t h e l i c e n s i n g a u t h o r i t y i s

empowered by s t a t u t e t o take t h e a c t i o n i t d i d .                  Under t h e Alcoholic

Beverage Code of 1975, t h e powers of t h e l i c e n s i n g a u t h o r i t y include

the following under s e c t i o n 4-1-302, R.C.M.                          1947:

                   "(h) To g r a n t and i s s u e l i c e n s e s under and i n
             pursuance t o t h i s code;

                     " ( i ) Without i n any l i m i t i n g , o r being l i m i t e d
             by t h e foregoing, t o do a l l such t h i n g s a s a r e deemed
             necessary o r a d v i s a b l e by the department f o r t h e pur-
             pose of c a r r y i n g i n t o e f f e c t t h e provisions of t h i s
             code, o r t h e r e g u l a t i o n s made thereunder."

Moreover, s e c t i o n 4-4-206(3), R.C.M.                     1947, allows a t r a n s f e r of

l o c a t i o n " t o do j u s t i c e t o t h e l i c e n s e e applying f o r t h e t r a n s f e r "

s u b j e c t t o " s a n i t a r y , h e a l t h and s e r v i c e f a c i l i t i e s   **   *.I1   These

s t a t u t e s s u r e l y empower t h e l i c e n s i n g a u t h o r i t y t o allow t h e

l i c e n s e t r a n s f e r a p p l i c a n t t o continue h i s l i v e l i h o o d while f i n a l

approval of t h e t r a n s f e r i s pending.

             P l a i n t i f f s a l s o argue t h a t only t h e i r i n t e r p r e t a t i o n w i l l

prevent abuse of the l i q u o r l i c e n s e system through s p e c u l a t i o n on

population growth.               They use the example of a t r a n s f e r of a r u r a l

l i c e n s e t o a l o c a t i o n j u s t o u t s i d e t h e c i t y l i m i t s , and then holding

the l i c e n s e a t t h e o r i g i n a l l o c a t i o n u n t i l t h e c i t y l i m i t s incorporate

the l o c a t i o n of the proposed l i q u o r l i c e n s e t r a n s f e r , thereby

automatically increasing t h e value of t h e l i c e n s e under an urban

classification.             While t h e p o s s i b i l i t y may e x i s t , i t does n o t e x i s t
under t h e f a c t s here.           Immediately upon c o n d i t i o n a l approval,

S e i t z and h i s i n v e s t o r s obtained financing and commenced construc-

t i o n of t h e new f a c i l i t y , n o t i f y i n g t h e l i c e n s i n g a u t h o r i t y t h a t

completion would be i n mid-May 1977.                          Completion occurred on

schedule.         Furthermore, we cannot b e l i e v e t h e l i c e n s i n g a u t h o r i t y

i s without power t o prevent speculation i n t h e manner suggested by

plaintiffs.

             Under the circumstances presented h e r e , i t i s c l e a r t h a t

nonuse of t h e l i c e n s e a s contemplated by s e c t i o n 4-4-203 d i d not

commence u n t i l S e i t z closed ~ d d i e ' sClub on February 13.                          Within

90 days t h e r e a f t e r he was obligated t o e i t h e r open f o r business

i n h i s new establishment o r o b t a i n an extension.                         He obtained an

extension within t h e 90 day period and a c t u a l l y used only one day

of t h e extension.            Accordingly, S e i t z was n o t i n v i o l a t i o n of t h e

statute.

             P l a i n t i f f s d i d n o t r a i s e t h e i s s u e of t h e s u f f i c i e n c y

of t h e n o t i c e of a p p l i c a t i o n f o r t r a n s f e r .   However, f o r f u t u r e

cases we f e e l i t necessary t o comment on t h e n o t i c e i n t h i s c a s e

a s i t r e l a t e s t o t h e p u b l i c ' s r i g h t t o know.         It i s doubtful

p l a i n t i f f s -would have f i l e d t h i s a c t i o n i f they had received a

meaningful n o t i c e of t h e hearing t o be held on S e i t z ' s a p p l i c a -

t i o n f o r t r a n s f e r of h i s l i c e n s e .

             S e c t i o n 4-4-302(1),        R.C.M.      1947, r e q u i r e s , i n t e r a l i a ,   ,


t h a t n o t i c e of a p p l i c a t i o n f o r a l i q u o r l i c e n s e o r t r a n s f e r of a

l i q u o r l i c e n s e be published once a week f o r two consecutive weeks

i n a l o c a l newspaper and t h a t a hearing d a t e i n Helena be s e t t o

hear anyone who has a p r o t e s t .               The s t a t u t o r y form of n o t i c e which

applied t o t h i s case provided:
                     "NOTICE      OF APPLICATION FOR RETAIL ALL-BEVERAGES
                                        LICENSE

                    "Notice i s hereby given t h a t on t h e           -       day
            of            19        , one (name of a p p l i c a n t ) f i l e d an
            a p p l i c a t i o n f o r a r e t a i l all-beverages l i c e n s e
            with t h e Montana department of revenue, t o be
            used a t (describe l o c a t i o n of premises where
            beverages a r e t o be s o l d ) , and p r o t e s t s , i f any
            t h e r e be, a g a i n s t t h e issuance of such l i c e n s e
            w i l l be heard a t t h e hour of           -   M , on t h e  -
            day of -,             1 9 , a t t h e o f f i c e of t h e Montana
            department of revenue i n Helena, Montana."
            (Emphasis added.)

            The n o t i c e published i n the i n s t a n t case s t a t e d i t was

an a p p l i c a t i o n f o r a t r a n s f e r of a l i c e n s e , and complied with

t h e s t a t u t e i n a l l important p a r t i c u l a r s .

            P l a i n t i f f s s t a t e d they d i d n o t see t h e n o t i c e when i t was

published i n the newspaper and f o r t h i s reason d i d n o t a t t e n d

t h e hearing t o p r o t e s t t h e b u i l d i n g of a l i q u o r establishment

so n e a r t h e i r homes.       They f i r s t r e a l i z e d what was being b u i l t

on t h e property involved a f t e r S e i t z s t a r t e d c o n s t r u c t i o n .

P l a i n t i f f s f r e e l y admit t h e i r only purpose i n applying f o r t h e

w r i t and mandamus was a l a s t d i t c h attempt t o prevent t h e l i q u o r

s t o r e from being operated a t i t s new l o c a t i o n .

            The n o t i c e published i n t h e newspaper described t h e

proposed new premises by i t s l e g a l d e s c r i p t i o n .         This i s hardly

terminology t h a t a layman could understand.                     The n o t i c e i n t h e s e

s i t u a t i o n s i s such t h a t it i s meaningless t o a l l but t h e well

versed i n l e g a l e s e .

            Notice i s the f i r s t procedural cornerstone of due process

of law.      Without i t t h e remaining procedural r i g h t s cannot be

e f f e c t i v e l y exercised, i f a t a l l .      The n o t i c e provisions s e t out

i n s t a t u t e s a r e minimum requirements and t h e r e i s no c e r t a i n t y t h a t

a l l of them g i v e adequate n o t i c e .          Those p u b l i c agencies t h a t a r e

charged with conducting t h e p u b l i c ' s business through h e a r i n g s ,
have t h e r i g h t and indeed, o f t e n              t h e d u t y t o provide a d d i t i o n a l

n o t i c e o t h e r t h a n t h e minimum r e q u i r e d by s t a t u t e o r by t h e i r own

rules.

             For example, i n t h e p r e s e n t c a s e t h e s t r e e t of t h e proposed

l i q u o r e s t a b l i s h m e n t could have been g i v e n , t o g e t h e r w i t h a s t a t e -

ment t h a t i t would be l o c a t e d a t t h e i n t e r s e c t i o n of Southwest

Higgins and B a n c r o f t Avenues.               I n a d d i t i o n , a proposed new

e s t a b l i s h m e n t may be l o c a t e d n e a r f a m i l i a r landmarks, long

e s t a b l i s h e d and w e l l known s t o r e s o r o t h e r b u s i n e s s e s , and could

be e a s i l y p i n p o i n t e d by such r e f e r e n c e s .     I t would be a simple

m a t t e r t o t i e t h e p r o p e r t y t o t h e landmarks i n v o l v e d , s o t h a t

c i t i z e n s most l i k e l y a f f e c t e d would have a b e t t e r chance t o know

t h e proposed l o c a t i o n of t h e new b u s i n e s s .           The n o t i c e c o u l d t e l l

t h e p u b l i c they could send w r i t t e n and s i g n e d p r o t e s t s t o Helena

i n advance of t h e h e a r i n g d a t e .          I f t h e s e l e t t e r s were t o be used

a s a b a s i s t o deny t h e a p p l i c a t i o n , t h e a p p l i c a n t could be

n o t i f i e d b e f o r e a f i n a l d e t e r m i n a t i o n and he could be g r a n t e d

an o p p o r t u n i t y t o meet t h e i n f o r m a t i o n c o n t a i n e d i n t h e l e t t e r s .

             Nor do we t h i n k i t n e c e s s a r y o r a d v i s a b l e t o s t o p a t t h e

l e g a l s e c t i o n of t h e newspapers f o r t h e p u b l i c a t i o n of n o t i c e s .

The agency could a l s o i s s u e a news r e l e a s e which would be more

l i k e l y t o r e a c h t h e p u b l i c and, a c c o r d i n g l y , t h o s e who may b e

most a f f e c t e d by t h e proposed a c t i o n .           W t h i n k i t s a f e t o assume
                                                                e

t h a t only t h o s e who have a s p e c i f i c i n t e r e s t i n t h e l e g a l n o t i c e

s e c t i o n of t h e newspaper w i l l e v e r t a k e t h e time t o read i t

regularly.         W do n o t t h i n k t h e r e i s a duty t o read t h e l e g a l n o t i c e
                    e

s e c t i o n of t h e newspaper every day i f one wants t o be n o t i f i e d t h a t

a lounge and l i q u o r s t o r e might be b u i l t n e x t t o h i s home.

             I n t h e s i t u a t i o n h e r e i t i s most l i k e l y t h e r e s i d e n t s n e a r

t h e proposed new lounge and l i q u o r s t o r e would have t h e g r e a t e s t
i n t e r e s t i n providing i n p u t t o t h e l i c e n s i n g a u t h o r i t y , a s t o

t h e p r o p r i e t y of t h e l o c a t i o n .   I f the licensing authority i s i n

f a c t i n t e r e s t e d i n t h e o p i n i o n s of t h e c i t i z e n r y i t would be simple

enough t o r e q u i r e t h e p o s t i n g of t h e p r o p e r t y involved.              This could

be done w i t h conspicuous s i g n s and conspicuous l e t t e r i n g , p l a c e d

a t o r n e a r t h e proposed l o c a t i o n where t h e a f f e c t e d p u b l i c would

be most l i k e l y t o s e e them.             The s i g n s , f o r example, could s t a t e

t h a t t h e l o c a t i o n was proposed f o r a new lounge and l i q u o r s t o r e and

s t a t e t h e time and p l a c e f o r t h e h e a r i n g of any p r o t e s t s .           In this

r e g a r d t h e s t a t e s of Arizona ( 2 A r i z . Rev.St. Anno. $4-201) and

New Mexico (N.M.Stat.               Anno. $46-4-11) r e q u i r e n o t i c e t o be conspicu-

o u s l y p o s t e d a t t h e proposed p l a c e of b u s i n e s s of a new l i q u o r

establishment         .
             I n view of t h e c i r c u m s t a n c e s i n t h i s c a s e , we do n o t deem i t

unusual t h a t no p r o t e s t o r s t r a v e l e d t o Helena o r wrote t o Helena,

and t h a t t h e a p p l i c a n t and h i s i n v e s t o r s were s o a s s u r e d of a

s u c c e s s f u l t r a n s f e r t h a t they d i d n o t b o t h e r t o show up a t t h e h e a r i n g .

Too o f t e n t h e d e a l i n g s of commerce a r e enshrouded i n s e c r e c y , en-

couraged by governmental a c q u i e s c e n c e .              T h i s cannot be t o l e r a t e d where

t h e p u b l i c h a s t h e r i g h t t o b e informed by t h e government of t h e

proposed a c t i o n s of t h e commercial world.                     I t i s t h e o b l i g a t i o n of

government t o e f f e c t i v e l y inform t h e p u b l i c wherever t h e p u b l i c

h a s a r i g h t t o know, and t h e government cannot squeak by i n e v e r y c a s e

by complying o n l y w i t h t h e minimum s t a t u t o r y requirements of n o t i c e .

Due p r o c e s s of law i s more meaningful t h a n t h a t .

             I n view of t h e c i r c u m s t a n c e s a s e x i s t i n t h i s c a s e , and

t h a t t h e i s s u e of n o t i c e was n o t r a i s e d i n t h e        trial         c o u r t o r on

a p p e a l , t h e d e c i s i o n o f t h e D i s t r i c t Court i s a f f i r m e d .
Mr. Chief Justice Frank I. Haswell, specially concurring:

        I concur in the result and the interpretation of the
statute on which it is based. However, the discussion of notice

is beyond the issues in the case and should not be included

in the opinion in my view.


                              b d     J.%&Q
                             Chief Justice




Mr. Justices Gene B. Daly and Mr. Justice John C. Harrison:

       We concur with the above special concurrence of Mr.